     Case 3:19-cv-04110-JSC Document 18 Filed 11/29/19 Page 1 of 3


      it- clerttc            Tue C«>urt.-r^                                          NOV 29 2019                 >
                                                                                     SUSAN Y. SOONG      \/
                                                                             ^ ^ CLEF^^ as. DISJRICT COURT /X>
PleAS^      V^«rcO     e^C loSfe-o A Ncnict                     CUAMfeC. oP ^^'imOTCrOf(SALlFORrM

USiiC MO CA                        #     l^-cv/- OmtO-TSC,                       -T>-cie-ii
A¥»j-(Wdmy 0|rv«ftv.                       '^(2-e', ^f«c., i        cv/-OH no-JSC.

i^lso^ X                 iv-'tT            0 ATe , 12 e C                  Fovvm oiP llG-SPCfvSe
FvLcx^-i         0eP^*vOA»-T iQ.uA*l.€ , Tr^/d .

a_ Aw                i'JCT     S V"/tc   if- "tU^"   0 C: ^C-f»-O                        B'T   TOl^

DKinfe^ STAle< VMAH-SHAV Oiv h-OTf                                  "X. jnts Pe-CT t^UY
(=^irt.ovM y«iO^ (X Cop-i ov^ TU€.                              6oCtc£r-T SU&C-T p


J- APP (LtX-iAte ftrvjy                                   Ai^o "CUiQjVlC          i^o»t- VoOin-
 Sc,i^.v{C6.

           S(NCfc«-€rtV f          Re^ Pec^


  ^t^uct^y 0 f\eit 4 iOo^c(oOt,MS
   Po^T                      SOK. 2.^ <7

   /MorL^A^rsi       £Gort.e/»4           3^9C?t>
            Case 3:19-cv-04110-JSC Document 18 Filed 11/29/19 Page 2 of 3

      •




     ^ looz<:)fc6 t M8
     Post or^icc Box 2.M9
     Moft.foftN/j €)€6N_6/A


     PfAfNTii^f AisrtMoivY 0(«Ve*t
 -
     ?tLo



                                Uivinto           Ot£T(HC-T Co*J(L-r
                            (VC^L-T^^ea^4 biSTd lCT 0*= CA 1t <^OVi.iMvA .



     AntKomV                                     C«r5fe MO. i-|-ex/- OMlIb -:isc


                   PIajnTiP^^                    P / At KJ-r t    iVjOTI^

                                                  Ot=- ^r^bi2€*S^

                      .




                                                  (-UtJ0(A_^ftie TACQUtlii^ Scott C^Ziey
     SQ           Tmc,^ A C&li PoiLA>i,A          l/Kjn€^ii S-tatG s 1)i STfLit-r "^t^ofcfer
     CoiipotlAT iO(Nj.

                                                  bATfco Pi Ito :              T. "2-019
                          o A rwi S .




7-                                                  (
              Case 3:19-cv-04110-JSC Document 18 Filed 11/29/19 Page 3 of 3

•       •




        To All PAR-tles, "tmg                                    Ats.o THt Coow-T :

        Pf€ftS€ TAK£ tOQTifG- "VUi^T P i A»r^T i r=-rf2. AnttUoi^Y Oln/6:l2.
        OPOA-tes      M»s    AooaCr^s:              roHOcoS.




                    ArwTi-loK/Y Oil^GR ^ |00?^0<oO(oH6
                    CaIHouw       STA-r€       Pi^-iSoi>i

                    Post               8ox       2.t/9
                    Mo/tfeAfJ ^COfLbiA 3'70t(D


            Aoon iotNjAivy       ¥?!a (*\.t         ha^     tifeocesTeo          ^   i-TAT^.s of         this ca$6

        As To i/o          TUe     Oil- ivoT "^le           Oe#=^6ri>jo AN^              Bc:€rW                 oh-

        tAiWg"TU^n_ Oil- N> oT -Tug"          Oer<^fef^o i\rvt    V-U s   iPi(e*o ns Aiv^^wen-^ Ac^

        DAIC^ N/O                    HA«i                i^C^Ct. Vt/CrQ                i Cs/J \
                                                                             ,




                                  w\nnG^
                                                                                                        &=.
                     k»ov/£rtM"zci^

                                                                                             OUvea^ PMiK/TiPf
                                                                            Pw_o                  lOO'^ O fcOfcMg

                                                                            Pos-t Or^ce i3o)C
                                                                            (Vy(o rt_ €» A/sJ 6G-oit-e?iA           8^0'*='



                                              C € a-T I f-t c A^€. of- Ss ILVIC6

        Cofiis               iA-\/AcUe-T>   To".                                                    .

            ^QUAlte. Tt^c.                                                                          'a
                           Scdutft; C-T. Co^uf.                                              OliveH| Pw.c St
            ii'rS    . Scvef^TU Ct, H *^50
            Los AT^^e:le^ , Ca       ^^OOVn.                      ^
    !
